UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (date of earliest event reported): August 8, TETRA Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware 1-13455 74-2148293 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 25025 Interstate 45 North, Suite 600 The Woodlands, Texas 77380 (Address of Principal Executive Offices and Zip Code) Registrant’s telephone number, including area code: (281) 367-1983 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On August 8, 2008, TETRA Technologies, Inc. (the “Company”) issued a press release announcing its financial results for the second quarter of 2008. The press release is furnished herewith as Exhibit 99.1 and is incorporated herein by reference. The information furnished in this Item 2.02 and Exhibit 99.1 to this Current Report shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description 99.1 Press Release, dated August 8, 2008, issued by TETRA Technologies, Inc. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TETRA Technologies, Inc. By:/s/Geoffrey M.
